The Court being Opened According to Adjournm4 the Libel and Claim were read, and then Ezekiel Fox, Henry Vost Patrick Gordon Thomas Ashly and Robert Jennings On Oath in Open Court declared that the Answers made to their Several Interrogatories by them Signed were true and then the above Henry Vost Patrick Gordon, Thomas Ashly and Robert Jennings were further Sworn — The Court is adjourned to 3 aClock P: M
The Court being Opened According to Adjournm4 Thomas Hynes and James Hornby, On Oath in Open Court declared that the Answers made to' their several Interogatories were true and further on Oath made Answer to Questions put to them And after several Pleas by the Attornies on both sides the Court is adjourned to Saturday the 13th insta4 at 3 aClock P: M